

116 HR 6037 IH: Fair Access to Legal Counsel Act of 2020
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6037IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Sarbanes (for himself, Mr. Nadler, Mr. Johnson of Georgia, Ms. Bass, Ms. Scanlon, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, with regard to counsel for persons proceeding in forma pauperis.1.Short title This Act may be cited as the Fair Access to Legal Counsel Act of 2020.2.Counsel in cases where persons are proceeding in forma pauperisSubsection (e) of section 1915 of title 28, United States Code, is amended to read as follows:(e)(1)If a person appears without counsel, the court shall inform the person of their right to request counsel if unable to afford counsel. Upon granting such request, the court may appoint counsel for that person.(2)In evaluating whether to grant the request, a court shall consider all of the following on the record to the degree they are known to the court:(A)The person’s ability to articulate claims, investigate facts, respond to dispositive motions, and otherwise participate, including:(i)any mental disabilities, limitations on physical liberty, or language barriers;(ii)the person’s education and literacy level; and(iii)any assistance the person has received to date, including the sufficiency of that assistance and whether it will be available in the future.(B)The degree of factual investigation required.(C)The complexity of the legal and factual questions.(D)The degree to which the claims turn on credibility determinations, including the need for cross-examination.(E)Whether the person has asserted any colorable claims. That fact that attorneys have declined to take the case shall not be an considered an indication of a lack of colorable claims.(F)The need for expert testimony.(G)The court’s willingness to aid the person in presenting claims by, for example, explaining how to introduce and move for the admission of evidence.(H)Whether any opposing party is represented by counsel.(I)Any other factors the court considers relevant, other than that pro se pleadings are construed more liberally by the court.(3)The court may not deny a request on the grounds that it has not yet ruled on dispositive motions, such as a motion to dismiss or for summary judgment.(4)The court should consider whether to provisionally appoint counsel for limited purposes, such as responding to a particular motion, amending the complaint, representing a person at mediation, conducting discovery, or investigating the claims for purposes of providing a recommendation to the court as to whether a full appointment is warranted.(5)Notwithstanding paragraphs (2) through (4), whenever the court determines that the interests of justice so require, representation may be provided for any financially eligible person who is seeking relief under section 2241, 2254, or 2255..